DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the papers filed on 05/02/2022.
Currently, claims 1, 3, 5-6, 12, 20, 22 and 24 are pending.  
3.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Claim Rejections - 35 USC § 103 
(New Ground, Necessitated by the amendments) 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 3, 5-6, 12, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pressure Biosciences Inc. (PBI) Application Note, Detection of Propionibacterium acnes 16S rRNA and Lipase Genes from Sebum Samples Collected on Lipid-specific Adhesive Skin Strips and Processed by Pressure Cycling Technology (PCT) - 10/04/09; 2009; p 1-2 (retrieved from https://www.pressurebiosciences.com/news/publications-by-type/archived-publications-and-posters/an-1006-v1-detection-of-propionibacterium-acnes-16s-rrna-and-lipase-genes-from-sebum-samples-collected-on-lipid-specific-adhesive-skin-strips-and-processed-by-pressure-cycling-technology-pct-10-04-09, retrieved on 10/28/2021, in view of  Miner (Patent No.: US 6,649,181, publication date of November 18, 2003).


With regard to claim 1, the instant specification discloses the term "skin surface lipids” (see below).  Thus, skin surface lipids refer to sebum.                          
    PNG
    media_image1.png
    339
    852
    media_image1.png
    Greyscale

The reference teaches a method that comprises collecting sebum sample from human skin using commercially available lipid-specific pore-cleansing adhesive skin strips, purifying RNA from the sample and preparing RNA to detect gene expressions of RNA associated with certain bacteria responsible for acne in human skin (p 1 para 1 and 3).  Claim 1 is directed to using a surface skin lipid absorbent material, thus, the lipid-specific pore-cleansing adhesive skin strips to collect sebum, as taught by the reference, is a surface skin lipid absorbent material that is an oil-blotting strip. 
Claim 1 recites “wherein said collecting comprises applying to a skin of the human subject a surface skin lipid absorbent material which is an oil-blotting film made of polypropolyne”. The specification does not specifically define oil-blotting film (see para 18). The specification discloses that “The SSL absorbent material or SSL adhesive material is not particularly limited so long as it is a material having an affinity for SSLs, and examples thereof include polypropylene and pulp. More specific examples of the procedure for collecting SSLs from the skin include a procedure for allowing SSLs to be absorbed into a sheet- like material such as an oil-blotting paper and an oil- blotting film” (para 18). Thus, oil-blotting film is interpreted as the material that can absorb oil from the skin.
PBI further teaches collecting sebum samples using the strips from human skin (e.g. forehead or neck) from a volunteer who was clinically diagnosed with acne, and from four volunteers who appeared to have normal healthy skin (p 1, para.3). In addition, the reference describes that sebum is an oily secretion produced by the sebaceous glands in the skin (p 1 para 1). The sebum samples from the skin strips were processed and purified to isolate RNA from the sample (see p1 para 4-5), indicating collecting a skin surface lipids sample comprising secretions secreted from a sebaceous gland of a human subject. The reference teaches using sebum samples from normal healthy skin, purifying RNA from the sebum samples, and detecting the RNA in the samples via RT-PCR assay (see p 1 para 3-6, Figure 1 Lower gel). In RT-PCR result (i.e. Figure 1 Lower gel, 746 bp) shows having human RNA in the sebum sample (i.e. human β-actin). Taken together, this exemplifies isolating nucleic acid (i.e. human RNA) in the collected skin surface lipids sample. Thus, PBI teaches isolating the nucleic acid from skin surface liquid collected from human skin, and detecting human RNA obtained from sebum of healthy skin. 
PBI does not teach using an oil-blotting film that is made of polypropylene.
However, Miner teaches a method of making and using an adhesive strip (particularly to the nose) to collect keratotic plugs formed within pores of the skin pores (e.g. Pond’s ® or Biore ® strips) (see abstract, col 4 Table and line 35-50, col 2 line 5-8, col 1 line 55-60). Miner teaches that keratotic plugs are dead epidermal cells keratinized together with sebaceous matter and dirt (col 1 line 15-17). These teachings of Miner show using the adhesive strip to collect keratotic plugs that include sebum. 
With regard to composition of the strip, Miner teaches using suitable polymer which is a flexible substrate sheet when the film maturates (see col 3 line 54 through col 4 line 10). Miner teaches using polyethylene/rayon combination (or combination of cellulosic with thermoplastic fibers) as suitable materials (see col 4 line 6-10). Thus, Miner using the adhesive strip to collect sebum, and the sebum absorbing adhesive strip is make of polypropylene.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the invention, to have used skin adhesive strips comprising polypropylene as taught by Miner, instead of commercially available lipid-specific pore-cleansing adhesive skin strips of PBI for collecting sebum from the skin. Miner teaches using adhesive strips that are able to collect sebum containing keratotic plug and having polypropylene sheet (e.g. film) that is hydrophilic and flexible substrate sheet in the composition of the strip (see above and col 3 line 54 through col 4 line 10). PBI teaches using adhesive skin strips to collect sebum (e.g. sebum from the pores of the skin) in the method. Thus, both adhesive strips of PBI and Miner show capability in collecting sebum sample from the human skin. It would have been obvious to one skilled in the art to have substituted the adhesive strip comprising polypropylene layer by Miner for the commercially available lipid-specific pore cleansing adhesive skin strips of PBI, to achieve the predictable result in collecting sebum from the skin. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. (see MPEP 2143 B)
Furthermore, oil-blotting film is interpreted as the material that can absorb oil from the skin, as described above. Thus, it would have been obvious to have fabricated oil absorbent materials with polypropylene as a form of film or a sheet.
With regard to claim 3, PBI teaches collecting the skin surface lipid samples from forehead or neck (p.1 para.3). Miner teaches collecting the skin sample from face (see col 3 line 30-46, abstract). These teachings of the references show not to collect the samples from the palms, back, sole or finger.
Claim 5 recites that the human RNA comprises one or more RNAs having a length of 200 nt or more. Claim 6 recites “wherein the human RNA is at least one selected from the group consisting of mRNA and lincRNA”. Claim 12 recites “further comprising determining a gene expression level of one or more genes of the human subject based on the isolated human RNA”.
With regard to claims 5-6 and 12, PBI teaches detecting one or more human mRNA and determining a gene expression level from the samples having a length more than 200 nt, as evidenced by Figure 1 and Figure 2. PBI teaches method of purification of RNA and amplification of RNA to result RT-PCR products as shown in Figure 1 and Figure 2 that indicate consisting mRNA isolated from human sebum sample. For example, RT-PCR products in Figure 1 that were amplified from RNAs samples of the human subject diagnosed with acne (1B-4B) and normal healthy skin (N1 and N2), exhibited 746 bp for human B-actin gene, indicating the size of RNA. Additionally, the reference teaches using pressure cycling technology (PCT) to induce cell lysis from biological samples (e.g. sebum) (p 1 para 2 and para 4). 
Thus, the teachings of PBI indicate the capability of determining human mRNA (e.g. human B-actin gene expression) having a length of 200 nt or more using the sebum of the skin sample in the method taught by the reference. Furthermore, the lincRNA is known in the art as a large and diverse class of transcribed RNA molecules with a length of more than 200 nucleotides. 
With regard to claim 20, the claim recites “impregnating the surface skin lipid absorbent material with a highly lipid-soluble solvent prior to said applying”. Miner teaches impregnated the strip with a cosmetic material in the form of an adhesive composition containing an anionic, cationic, nonionic or amphoteric polymer (see col 3 line 30-35). Miner teaches using the strips by either directly wetting the composition on the sheet or indirectly by wetting the face in areas to be contacted by the composition, and using suitable fluids (e.g. alcohol such as ethanol, propanol) as wetting agents (col 3 line 30-46). Ethanol is known as a highly lipid-soluble solvent in the art before the effective filing date of the invention. In addition, Miner teaches that “ The preferred mode of the present invention is that the strip be impregnated with a cosmetic material that is a composition dry non-tacky to the touch after deposition onto the holding member. Yet upon being wetted for use, the composition turns tacky and mobile thereby providing adhesivity to the holding member against skin.” (see col 2 line 52-57). These teachings of Miner indicate making oil-absorbing materials which are able to absorb oil (e.g. sebum) efficiently from the skin via wetting with the lipid soluble solvent prior to applying the material to the skin. 
With regard to claim 22, claim recites “wherein the surface skin lipid absorbent material is free of a water-soluble solvent or water”. Miner teaches having the adhesive strip in a dry state with non-tacky composition to the touch, and wetting the material with wetting agent prior to the application (see col 3 line 30-54). The method does not indicate having a water in the process. 
With regard to claim 24, PBI teaches collecting sebum from forehead of both human subjects who were clinically diagnosed with acne and human subjects who appeared to have normal healthy skin (p 1 para 3), indicating collecting the sample from human skin on a face or head of the subject. Miner teaches collecting the keratotic plugs containing sebum from facial skin surfaces (e.g. nose) (see abstract, col 2 line 5-8, col 3 line 30-54).
Response to Argument
6.	The response traverses the rejection on pages 4-6 of the remarks filed on 05/02/2022.
The response asserts the teachings of PBI for not teaching the limitation of oil-blotting film made of polypropylene in the amended claim 1. 
This argument was thoroughly reviewed and fully considered, and it was found persuasive. Thus, the rejection in prior office action is withdrawn in view of the amendments to the claims. 
Citation of Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art is Lindenbergh et al. (Forensic Science International: Genetics; 2012; 6: 565–577). Lindenbergh et al. teaches a method of collecting samples skin and body fluid and detecting mRNA profile in the sample via multiplex PCR assays (see abstract, p 566 col 1-2 through p 567 col 2, Box 1).
Another prior art is Ayres, James. [Methods for Evaluating Sebum Removal, in Cosmetic Claims Substantiation; 1997; 1st Edition; ebook ISBN 9780429156984; page 115-130]. Ayres teaches methods and products of sebum collection and measurement (see p 115 para 1-2, p 117 para 2 through p 118 para 3, p 119 para 3-4). Ayres teaches that sebum is a secretion of the sebaceous glands which are found in the epidermis throughout the body except on the palms, soles, and dorsa of the feet; and these glands are found in highest concentrations in the face and scalp (p 115 para 2). Ayres teaches different methods of collecting sebum sample from the skin surface including using paper absorption via applying onto the test sites on the skin for periods of 1-3 h (p 119 para 2-3). Ayres teaches conducting the method on the forehead (see p 117 para 2, p 118 para 1 and 3, p 119 para 1 and 3). Ayres further teaches extracting of collecting sebum with ether (p 119 para 3, p 120 para 1). 
Additionally, prior art (Alexeyev and Jahns, Anaerobe; 2012; 18: page 479-483) teaches detecting P. acnes population in skin sample taken from swab technique sampling via detecting 16S RNA of the bacteria (see Table 1, abstract, p 479 col 2, p 480 col 1-2), indicating detecting the P. acnes on the superficial stratum corneum of skin surface. 
8.	No claims are allowed. 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634